IN THE SUPREME COURT OF TEXAS

                                 No. 10-0155

  IN RE  SERVICE CORPORATION INTERNATIONAL AND SCI TEXAS FUNERAL SERVICES,
                  INC. D/B/A MAGIC VALLEY MEMORIAL GARDENS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for  temporary  stay  of  arbitration
proceedings, filed March 11, 2010, is granted.  All arbitration  proceedings
before the Honorable Abel C. Limas in Cause No. C-803-09-C,  styled  Gabriel
Serna and Yolanda Serna v. Service Corporation International and  SCI  Texas
Funeral Services, Inc., d/b/a Magic Valley Memorial, in the  139th  District
Court of Hidalgo County, Texas, are stayed pending  further  order  of  this
Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before 3:00  p.m.,  March  29,
2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 12, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk